Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Vernon Stoker, Sr., Appellant                          Appeal from the 4th District Court of Rusk
                                                       County, Texas (Tr. Ct. No. 2009-474).
No. 06-12-00051-CV         v.                          Opinion delivered by Chief Justice Morriss,
                                                       Justice Carter and Justice Moseley
Cherokee Water Company, Appellee                       participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Vernon Stoker, Sr., pay all costs of this appeal.


                                                       RENDERED JANUARY 15, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk